 

Amendment to Project Collaboration and Profit Sharing Agreement dated October 13
2013 (the “Collaboration Agreement”)

 

This amendment is entered into on March 5, 2014 between Kevin T. Mulhearn
(“Mulhearn”) and OSL Holdings, Inc. (“OSL”) .

 

Whereas pursuant to the Collaboration Agreement OSL is obligated to issue
substantial shares to Mulhearn.

 

Whereas the Collaboration Agreement does not provide for a cash return of
Mulhearn’s investment.

 

Whereas issuance of those shares would cause substantial dilution to OSL
shareholders.

 

Therefore the parties agree as follows

 

  1. OSL shall no longer be obligated to issue the Buyout Shares as defined in
the Collaboration Agreement.         2. OSL shall issue Mulhearn a promissory
note in the amount of $700,000 payable in twelve months. The note shall permit
OSL , in its discretion, to convert the note into shares of common stock at
market price any time after the thirty day weighted average share price reaches
$0.50.         3. OSL shall provide warrants for 5,000,000 shares exercisable
when the share price hits $0.25 and warrants for 3,000,000 shares exercisable
when the share price hits $0.50.         4. Issuance of the aforementioned
warrants and note shall satisfy OSL’s obligations pursuant to the Collaboration
Agreement.         5. Mulhearn has the option of providing up to an additional
$200,000 of funding to OSL within the next twenty days in exchange for a prorata
increase in the note and warrants.         6. This amendment is subject to OSL
board approval and will be void if such approval is not obtained within seven
days of its execution.

 

Agreed to:

 

/s/ Kevin T. Mulhearn /s/ Eric Kotch Kevin T. Mulhearn   OSL Holdings, Inc. By
Eric Kotch     CFO

 

 

 

 